Order entered February 11, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01365-CR

                         TERRANCE GERMAINE WILKINS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F10-62224-X

                                            ORDER
           The Court ORDERS court reporter Jan Cherie Williams to file, within FIFTEEN DAYS

of the date of this order, a supplemental record containing State’s Exhibit nos. 95, a DVD; 96, a

flash drive; and 98, CD.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Jan

Cherie Williams, official court reporter, Criminal District Court No. 6; and to counsel for all

parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE